Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the towing vehicle (claim 8) and a battery on the towing vehicle that supplies power to the drive motor on the trailer (claims 9 and 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeGrave et al. (PGPub 2008/0169144).
DeGrave et al. teaches a tugger (tow) train trailer (trailer shown in Figures 1) for a tugger train, whereby the tugger train trailer has a chassis (supporting structure for connecting the connector 10 and wheels 12, shown in Figure 4) with at least one wheel (12), characterized in that the wheel (12) is in a driven connection with an electric travel drive motor (2) and the electric travel motor (2) is controlled by an electronic control device (8) which actuates the travel drive motor (12) as a function of an acceleration pulse  and/or deceleration pulse (from accelerometer 14) acting on the tugger train trailer (accelerometers 14, 70, measure longitudinal acceleration and power is “provided to assist the pulling vehicle when starting and accelerating”, para [0029], lines 1-3, and provides a “boost in power during acceleration”, para [0030], line 1).  
Regarding claim 2, DeGrave teaches that the electronic control device (8) is in an operative connection with a sensor device (14) which detects the acceleration pulse and/or deceleration pulse acting on the tugger train trailer (see Figure 1).  
Regarding claim 3, the sensor device (8) is an acceleration sensor (accelerometer).  
Regarding claim 4, the wheel (12) is provided with the electric travel drive motor (2), the electronic control device (12) and the sensor device (14).  

Regarding claim 6, the wheel (4) is provided with a battery (4) to supply power to the electric travel drive motor (12).  
Regarding claim 7, the tugger train trailer is provided with a battery (4) to supply power to the electric travel drive motor (2) of the wheel (12).  
Regarding claim 8, DeGrave teaches a tractor vehicle (a towing vehicle is referred to throughout the specification, see para [0030], line 2, for example) and the tugger train trailer coupled to the tractor vehicle (using a hitch and trailer connector 10).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over DeGrave in view of Hagan (PGPub 2018/0080852).
Regarding claims 9 and 10, DeGrave is silent regarding the towing vehicle having a traction battery to supply energy to the electric travel drive motor of the trailer wheel.  
	Hagan teaches a towing vehicle 10 and trailer 12, where the trailer includes a motor 60 for at least one wheel 52 with stored energy supplied to the motor from a trailer battery 62 or a traction battery 18 on the towing vehicle (see Figure 1, para [0021], lines 1-2 and 15-17).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Bibeau, Mai, Pfister, Wellborn, Keys, Healy, Wright, and Bick teach motorized trailers.
 Bruns teaches a tugger train for use indoors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/ab/